UNITED STATES COURT OF APPEALS
                                   FIFTH CIRCUIT

                                          ____________

                                          No. 00-50736
                                          ____________


               GLYNDON RAY PACE, JR; JIMMY K SHIRLEY,

                                              Plaintiffs - Appellants,

               versus

               EXXON CORPORATION, doing business as Exxon Corporation
               1996 Production Department Special Program of Severance
               Allowances, doing business as Exxon Company, USA,


                                              Defendant - Appellee.



                           Appeal from the United States District Court
                               For the Western District of Texas
                                  U.S.D.C. No. MO-98-CV-54

                                         August 10, 2001

Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

        AFFIRMED for the reasons stated in the district court’s Order Denying Plaintiffs’ Motion for

Partial Summary Judgment and Granting Defendants’ Motion for Summary Judgment of July 20,

2000.




        *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.